Electronically Filed
Supreme Court
SCMF-XX-XXXXXXX
26-APR-2022

11:29 AM

Dkt. 178 NP

SCMF-XX-XXXXXXX

IN THE SUPREME COURT OF THE STATE OF HAWAI'I

 

In the Matter of the

FEBRUARY 2022 EXAMINATION FOR ADMISSION
TO THE BAR OF THE STATE OF HAWAT'I

 

NOTICE OF PASSING THE HAWAI'I BAR EXAMINATION

 

The applicants listed below are hereby notified that each has passed the

February 2022 Hawai‘i examination for admission to the Bar of the State of Hawai'i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai*i

(RSCH):

William KeAupuni Akina
Amberlynn Otara Alualu
Justin James Andrews
Terri Finkbine Arnold
Jauwan Alan Barron

Ryan Kwansing Bisel

Laura Marie Bowen

Lauren Nicole Bradach
Jake Karl Brown

Jonnell Alohalani Carpenter
Tate Leleiohoku Castillo
John Frederick Hingming Chow
Maricar Bagoyo Daoang
David Charles Donald
Madlaine Nicole Farmer
Christian Alan Fox

Michelle Magaoay Go
Lauren Chelsea Goto
Raymond Tyrell Graham

Alexis Joy Hartwell-Gobeske

Brooke Mariko Hasegawa-Nakaoka

Andrew Keir Hedin

Gabrielle Macaria Maka‘ala Hollinger

Chan Yi Hsu

Adam Phillip Karp

Tarita Nalaninanialii Adrienne Miya
Keohokalole-Look

Min Kyung Kim

Edward Seungkee Kim

Daniel Jack Knight

MaryBeth LippSmith

Katelyn Elaine Martin

Stephen James Massaro

Steven Daniel Mewha

Constantine Robert Mittendorf

Makalika Destarte Naholowaa

Branden T. Nakahara

Toan Van Nguyen
Kari Keiko Noborikawa

Chris Nahulualohiokalopi Lemn
Nunokawa

Brendan Patrick O'Connor

Neil Osato

Kelly Hiromi Oshiro

Mary Elizabeth Kinuyo Pascual

Woodrow David Pengelly

Leanna Jade Pohevitz

Justine Fay Prieto

Jack Widener Relf

lan Kenichi Ross

Aaron Naoyuki Sakamoto

Lee Franklin Sanderson

Andria Renee Schumann

David M. Seaver

Gil Gabriel Silberman
Sonya Sondhi

Wylie Catherine Strout
Jay Eric Stuemke
Diana Sumarna
Elizabeth Zwickert Timmermans
Jennifer Hieu Tran
Emerald Tsui

Krista Danielle Walker
Julia Lynn Weisel
Chad Tighe Wishchuk
Leigh Anne Woodruff
Brian Walter Yanagi
Mehrnoush Yazdanyar

Each applicant is reminded that, until he or she has met all other
requirements as set forth in RSCH Rule 1.3, and has been admitted to practice law by
the Supreme Court of the State of Hawai‘i, that applicant may not engage in the practice
of law in this jurisdiction.

DATED: Honolulu, Hawai‘i, April 26, 2022.
BOARD OF EXAMINERS
By:  /s/ Elizabeth Zack

 

Its Secretary